January 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        REUBEN COLBERT, Appellant

NO. 14-11-00573-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This court today heard a motion for rehearing filed by appellant Rueben
Colbert. We order that the former judgment of December 20, 2012, be vacated, set
aside, and annulled. We further order the Memorandum Opinion of December 20,
2012, be withdrawn, as stated in our Substitute Memorandum Opinion.
     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.

      We further order this decision certified below for observance.